86 Cal.Rptr.2d 778 (1999)
980 P.2d 337
PEOPLE, Respondent,
v.
Ivan Antonio MANRIQUEZ, Appellant.
No. S077853.
Supreme Court of California.
June 3, 1999.
Prior report: Cal.App., 83 Cal.Rptr.2d 53.
Petition for review GRANTED.
The cause is transferred to the Court of Appeal, Fourth Appellate District, Division Three, with directions to vacate its decision in light of the circumstance that the Court of Appeal opinion in this matter, ordered published on March 19, 1999, relies upon a decision, People v. Moreno (S075834), formerly published at 68 Cal. App.4th 1198, in which review was granted on March 9, 1999, and which is being held pending decision in People v. Castenada (S069237) and People v. Robles (S069306). In view of the circumstances that Moreno is now superseded and may not be cited (Cal. Rules of Court, rules 977 & 976(d)), the Court of Appeal shall make appropriate changes to its opinion in this matter.
GEORGE, C.J., KENNARD, BAXTER, WERDEGAR and CHIN, JJ., concur.